DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 17,150,077 filed on 1/15/2021.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-11, 13-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being participated by Vijayan et al. (US 2020/0327017) “Vijayan”. 
Regarding Claim 1;  Vijayan discloses a system comprising: 
one or more processors; and a non-transitory computer-readable medium storing a plurality of instructions (Vijayan: Fig. 1A), which when executed, cause the one or more processors to: 
perform, by a server, a set of backups of client data stored on a client device to a cloud- based object storage, the backups of the client data stored as objects within a first storage tier of the object storage (Vijayan: Fig. 1A; paragraph [0067] - primary data 112 “first-tier” can include files, directories, file system volumes, data blocks, extents, or any other hierarchies or organizations of data objects); 
obtain a first threshold time for re-tiering the objects stored by the object storage (Vijayan: paragraphs [0149,0166, 0330] – re-tiering data satisfying criteria e.g.  aging threshold or size threshold ); 
identify, amongst the set of backups, a first set of backups performed at or before the first threshold time, and a second set of backups performed after the first threshold time; identify, amongst the objects stored by the object storage, a first set of objects referenced by the first set of backups, and a second set of objects referenced by the second set of backups; identify, amongst the first set of objects, a third set of objects not included in the second set of objects; and initiate a first re-tiering of the objects stored by the object storage by moving the third set of objects from the first storage tier to a second storage tier of the object storage (Vijayan: paragraphs [0004] -  create the backups and store them in first tier backup storage, such as on a daily-basis or at some other frequency. The system can then migrate older backups copies (e.g., older incremental point in time backups) from the first-tier backup storage to a second-tier storage site, such as cloud storage or another backup site for retaining the aged backup data). 
Regarding Claim 2;  Vijayan discloses wherein the plurality of instructions, when executed, further cause the one or more processors to: store, as part of a metadata database, a point-in-time for each backup of the set of backups, and the objects required to perform a full restore to the point-in-time for each backup of the set of backups (paragraphs [0072-0073] – create and store one or more secondary copies 116 of primary data 112 including its associated metadata. The secondary storage computing devices 106 and the secondary storage devices 108 may be referred as secondary storage subsystem 118. Secondary copies 116 can help in search and analysis efforts and meet other information management goals as well, such as: restoring data and/or metadata an original version is lost (e.g., by deletion, corruption, or disaster), allowing point-in-time recovery).  
Regarding Claim 3;  Vijayan wherein identifying, amongst the set of backups, the first set of backups performed after the first threshold time, and the second set of backups performed before the first threshold time includes:-21-[965-121475.01]PATENT DELL EMC 121475.01retrieving, from the metadata database, the point-in-time for each backup of the first set of backups, and the point-in-time for each backup of the second set of backups; and identifying the point-in-time for each backup of the first set of backups is at or before the first threshold time, and the point-in-time for each backup of the second set of backups is after the first threshold time (Fig. 1B; paragraphs [0004,0082]).  
Regarding Claim 5;  Vijayan discloses wherein the plurality of instructions, when executed, further cause the one or more processors to: obtain a second threshold time for re-tiering the objects stored by the object storage; identify, amongst the set of backups, a third set of backups performed at or before the second threshold time and after the first threshold time, and a fourth set of backups performed after the second threshold time; identify, amongst the objects stored by the object storage, a third set of objects referenced by the third set of backups, and a fourth set of objects referenced by the fourth set of backups; identify, amongst the third set of objects, a fifth set of objects not included in the fourth set of objects; and  initiate a second re-tiering of the objects stored by the object storage by moving the fifth set of objects from the first storage tier to the second storage tier of the object storage (Vijayan: paragraphs [0004] -  create the backups and store them in first tier backup storage, such as on a daily-basis or at some other frequency. The system can then migrate older backups copies (e.g., older incremental point in time backups) from the first-tier backup storage to a second-tier storage site, such as cloud storage or another backup site for retaining the aged backup data). 
Regarding Claim 6;  Vijayan discloses wherein the second storage tier is associated with a lower storage cost than the first storage tier (Vijayan: paragraph [0074] - Secondary copies  may be stored in relatively slow and/or lower cost storage (e.g., magnetic tape); paragraph [0271] -  the second-tier storage may be less expensive than the first-tier storage).  
Regarding Claim 7;  Vijayan discloses wherein the first threshold time includes an expiration time associated with a backup of the first set of backups (Vijayan: paragraph [0271] -  create the backups and store them in first tier backup storage, such as on a daily-basis or at some other frequency. The system can then migrate older backup copies (e.g., older incremental point in time backups) from the first-tier backup storage to a second-tier storage site).
Regarding Claim 8;  Vijayan discloses wherein the set of backups include full and incremental backups of the client data (Vijayan: paragraph [0142]).
Regarding claims 9-11, 13-17 and 19-20; note the rejection of claims 1-3 and 5-6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayan et al. (US 2020/0327017) “Vijayan”, in view of Beatty et al. (US 2012/0078855) “Beatty”. 
Regarding Claim 4;  Vijayan does not explicitly disclose wherein identifying, amongst the objects stored by the object storage, the first set of objects referenced by the first set of backups, and the second set of objects referenced by the second set of backups includes: retrieving, from the metadata database, the objects required to perform the full restore to the point-in-time for each backup of the first set of backups, and the objects required to perform the full restore to the point-in-time for each backup of the second set of backups; and identifying the first set of objects by merging the objects required to perform the full restore to the point-in-time for each backup of the first set of backups, and the second set of objects by merging the objects required to perform the full restore to the point-in-time for each backup of the second set of backups. However, Beatty discloses wherein identifying, amongst the objects stored by the object storage, the first set of objects referenced by the first set of backups, and the second set of objects referenced by the second set of backups includes: retrieving, from the metadata database, the objects required to perform the full restore to the point-in-time for each backup of the first set of backups, and the objects required to perform the full restore to the point-in-time for each backup of the second set of backups; and identifying the first set of objects by merging the objects required to perform the full restore to the point-in-time for each backup of the first set of backups, and the second set of objects by merging the objects required to perform the full restore to the point-in-time for each backup of the second set of backups (Beatty: Figs. 2,6; Abs.; paragraphs [0052-0063,0062-0063] – merging objects in the differential backup file/full backup file to restore the point-in-time backups). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings Beatty of into the teachings of Vijayan. One would have been motivated to make this combination to provide improved methods and mechanisms for performing a granular restoration of database items from a differential backup are desired as taught by Beatty (par. 008). 
Regarding claims 12 and 18; note the rejection of claim 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423.  The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thuy (Tiffany)  Bui/                
Examiner, Art Unit 2153/
 

 /ALFORD W KINDRED/ Supervisory Patent Examiner, Art Unit 2153